(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
POR Cuanto, en la opinión que sirvió de base a nuestra sentencia del día 18 de febrero de 1938 anulando el auto de certiorari expe-dido en este caso (52 D.P.R. 732), nos expresamos, con relación a dos pagarés objetos del litigio, del modo siguiente-.
“. . . Hicimos extensivo a diehas seis demandadas en rebeldía el beneficio de la defensa de incapacidad interpuesta por las otras dos codemandadas, no por-que dichas seis demandadas hubiesen sido diligentes al interponer reeurso de apelación, sino porque opinamos que tratándose de obligaciones - mancomunadas como lo son los pagarés envueltos en este litigio, la defensa de incapacidad del que contrajo las obligaciones, interpuesta y sostenida con éxito por dós de sus herederos, debe beneficiar-porigual a todos los herederos-, aun a aquellos que no contestaron la demanda.”
Por Cuanto, la peticionaria Valiente & Co. alega, en una-moción ele reconsideración que los pagarés suscritos por Abdón Fuentes eran solidarios y no mancomunados, y nos pide, entre otras cosas, que modifiquemos nuestra opinión en ese extremo, y que dictemos senten-cia de acuerdo con lo solicitado en la petición de certiorari.
Por Cuanto, el error señalado por la recurrente y que por inad-vertencia cometimos en nada perjudica sus derechos, toda vez que lo que tuvimos en mente al dictar nuestra sentencia de febrero 18, 1938, no fue el carácter- de mancomunidad o de solidaridad que pudieran tener las obligaciones, y sí el hecho de que la demandante dirigió su acción- contra todos los herederos; de Abdóm Fuentes conjunta-mente; motivo por- el- cual- todos y cadai uno de los herederos así demandados tienen derecho- al. beneficio de la sentencia-, dictada por esta¡ Corte- Suprema-, declarando nulas e inexistentes- las obligaciones por causa de incapacidad mental' del otorgante.
Por lq, taño»; se- accede: a ] o-solicitado-y se-enmienda; el: párrafo de nuestra opinión, supra, para que. lea como sigue:
*981“. . . Hicimos extensivo a dichas seis demandadas en rebeldía el beneficio de la defensa de incapacidad interpuesta por las otras dos codemandadas, no por-que dichas seis demandadas hubiesdh sido diligentes al interponer recurso de ape-lación, sino porque opinamos que habiéndose ejercitado la acción conjuntamente contra todos los herederos, la defensa de incapacidad del que contrajo las obligaciones, interpuesta y sostenida con éxito por dos de sus herederos, debe beneficiar por igual a todos los herederos, aun a aquellos que no contestaron la demanda. ’ ’
En cuanto a los otros extremos de la moción de reconsideración, no lia lugar.
El Juez Asociado Sr'. De Jesús no intervino.